PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chiesa, Octavio
Application No. 15/417,169
Filed: 26 Jan 2017
For: Online Social Networking System

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed July 29, 2021.  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form (PTO/SB/64). This is not a final agency action within the meaning of 5 U.S.C. 704.

On December 13, 2018, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.137(a). Accordingly, the application became abandoned on March 14, 2019. On July 10, 2019, the Office mailed a Notice of Abandonment.  On July 29, 2021, applicant filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not satisfy requirement (3) above. In particular, the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay and provided additional information regarding the extended period of delay. However, the statement accompanying this petition to revive is insufficient to establish that the entire period of delay was unintentional. Therefore, the Office is requiring additional information concerning See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With the present petition, applicant’s patent practitioner provided an “Additional Explanation” regarding the extended period of delay as follows:

          This petition is filed slightly more than two years from the date of abandonment in the above referenced case. Pursuant to the instructions on Form PTO/SBZ/64 for additional information, the above referenced application became abandoned due to an email error. The undersigned had the incorrect email address on file from the originally filed application, which was no longer in use. Applicant only recently became aware of the abandonment after telephonically contacting the undersigned. Thus the entire delay was unintentional, and the enclosed response was subsequently prepared.

Petition – Additional Explanation, 07/29/21, p.1.

Applicant’s patent practitioner did not clearly specify when applicant learned the application was abandoned (i.e., approximate month and year). Applicant must discuss any delay that occurred from the date of discovering the abandonment to the date of filing the petition to revive the application. Furthermore, the statement does not indicate if the patent practitioner received the follow-up “Courtesy Reminder” postcard mailed on December 21, 2018, notifying the patent practitioner that the USPTO had emailed a new correspondence in this application available for viewing. It appears the USPTO mailed the postcard on December 21, 2018, via USPS to the correct correspondence address of record. If the patent practitioner received the “Courtesy 

To revive this application, applicant must file both a renewed petition under 37 CFR 1.137(a) and additional information in the form of a signed statement discussing, with specificity, the facts and circumstances that surround the period of delay to support a conclusion that the entire period of delay was unintentional. No additional petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                    





    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).